Case 1:19-cr-00311-KD-B Document 52 Filed 03/30/20 Pagelof6 PagelD #: 92

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISON
UNITED STATES OF AMERICA, §
§
Vs. §  1:15-cr-00048-TFM-B
§  19-311-KD-N
MEOSHI NELSON, §
§
§

Defendant.

DEFENDANT MEOSHI NELSON’S MOTION FOR HOME CONFINEMENT

 

COMES NOW Defendant, MEOSHI NELSON, by and through her undersigned counsel,

and due to the COVID-19 Pandemic, respectfully moves for the Court to Order Defendant’s release

from the Escambia County, Alabama, jail facility in Brewton, Alabama, to 100% home

confinement, located at 4608 Lott Road, Eight Mile, AL, to be supervised by her husband, James
Williams, 251-447-7025, on the following grounds:

1,

The COVID-19 Pandemic is an unprecedented catastrophic event in World and United
States history;

President Trump’s administration on Thursday, March 26, 2020, joined the national push
to release inmates as the number of COVID-19 cases continues to multiply in the Country’s

corrections system (See attached CNN Article dates March 26, 2020 at 8:31 pm Exhibit 1);

. In addition, University of Alabama Law Professor, Fredrick Vars has stated:

Given severe overcrowding in Alabama jails and prisons, an outbreak of COVID-19 is
almost inevitable. At least one prison employee has already tested positive. Releasing low-
level offenders and those at high risk of serious illness is a public health imperative.

Many jail inmates and prisoners could be released tomorrow with little impact on public
safety. A recent analysis in the federal system showed that only a very small fraction of
inmates in the highest recidifraction risk group in fact committed a violent offense when
released pretrial. An Alabama state court judge had the right idea ordering the release of

inmates with bonds of $5,000 or less. Even broader release criteria should be adopted
Case 1:19-cr-00311-KD-B Document 52 Filed 03/30/20 Page2of6 PagelD #: 93

statewide and not left to the discretion of sheriffs. And there should be a strong presumption

against adding new, non-violent inmates to jails.

Prisoners and inmates have a constitutional right to adequate medical treatment. It will

soon be impossible to provide adequate care within our correctional institutions. Release

is arguably the only constitutional option. After protracted litigation, the California prison

system was ordered to release prisoners, With COVID-19, there is not time to litigate the

issue -

Alabama’s jails and prisons must act now.

4. Factors include:

a.

The Defendant’s age;

Defendant is 47;

The Vulnerability of the Defendant to COVID-19;

Defendant donated one of her kidneys to a family member and only has one kidney
making her especially vulnerable to the virus;

Defendant was taken from the Escambia County Jail to a medical doctor in Brewton
because she had low potassium;

The Inmates Conduct in the Correctional Facility:

Defendant has been a model inmate, has assisted the correctional officers at the
facility, has assisted in providing care to elderly or sick inmates at the facility, and
has been accused of being the “police” because she will not engage in the use of
illegal drugs at the facility.

The Inmate’s Case of Conviction (i.e. non-violent):

Defendant’s conviction was from “BP” fraud and she had paid substantial
restitution to the Court before her probation was revoked;

The Present Danger Posed to the Public:

Defendant will be 100% confined to her residence and will not leave for any reason
because of the virus. Defendant’s husband, James Williams, will be her caretaker
and obtain anything she needs, i.e. food, medicine, etc.; and,

Whether the Inmate Has a Plan to Reenter Society and Avoid Recidivisim Before
Granting Release.

Defendant would expect to be placed back in custody when the virus has subsided

and the risk of the virus to the public has been eliminated.
Case 1:19-cr-00311-KD-B Document 52 Filed 03/30/20 Page3of6 PagelD #: 94

WHEREFORE, Defendant moves that the Court Order Defendant to 100% “home

confinement” vs. the Escambia County jail as suggested by President Trump and his

 

administration.
Respectfully Submitted,
/s/ Buzz Jordan
Buzz Jordan
Attorney for Defendant
OF COUNSEL:
BUZZ JORDAN, P.C.

1111 Dauphin Street
Mobile, AL 36604
buzz(@rossandjordan.com
T;/ 251-432-5400

 
   

“CERTIFICATE OF SERVICE

I certify that on March’V’ , 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to counsel of record.

/s/ Buzz Jordan
Buzz Jordan
S2s.e- Case 1:1 54or-OOe BtalleDe Bie) orgareidrtes2 ho #echOS/GO/AOimska trestamp FGonaMegpoHodH COBPolitics

Trump administration to federal prisons: Increase home
confinement for inmates to slow coronavirus spread

By David Shortell, CNN
Updated 8:31 PM ET, Thu March 26, 2020

EBM politics eliveTV @) =

 

The Metropolitan Detention Center in Brooklyn is where Bureau of Prisons officials confirmed the first case of coronavirus in a
federal penitentiary. As of Thursday there are 10 in federal facilities across the country, with the number expected to rise.

Washington, DC (CNN) — The Trump administration on Thursday joined the national push to release at-risk inmates
as the number of cases of coronavirus continues to multiply in the country's corrections system, with Attorney
General William Barr directing leaders of the federal prison system to increase the use of home confinement for
some inmates.

In amemo to the Bureau of Prisons, Barr said that officials should prioritize the use of statutory authorities to
release eligible prisoners early to home confinement while acknowledging that some vulnerable inmates may be
more protected from the deadly virus outside of the tight prison quarters.

The directive came as the Bureau of Prisons reported that 10 inmates and eight Bureau of Prisons employees have
tested positive for the coronavirus as of Thursday, even as prison officials have continued to implement strict
measures to stave off the spread of the virus, including a ban on most visitors and a two-week quarantine for all
new inmates entering a facility. Advocates and prison officials have warned that the close confines of a
correctional facility could quickly become a hotbed for the deadly illness.

"We have some of the best-run prisons in the world and | am confident in our ability to keep inmates in our prisons
as safe as possible from the pandemic currently sweeping across the globe," Barr wrote in the memo.

"At the same time, there are some at-risk inmates who are non-violent and pose a minimal likelinood of recidivism
and who might be safer serving their sentences in home confinement rather than in BOP facilities," Barr wrote.

https:/Avww.cnn.com/2020/03/26/politics/trump-administration-federal-prisons-coronavirus/index.html 1/4
3/27/2020 Case 1:1 5¥@P-OOs Etat pedo) arggradrreSse ho eeNin a7 ea /Airmses teestamp PGonaPpgpekfads COGPolitics
According to the memo, prison officials should first consider factors like the age and vulnerability of the inmate to
coronavirus, the inmate's conduct in prison, the inmate's crime of conviction and the potential danger posed to the

public, and whether the inmate has a plan in place to re-enter society and avoid recidivism before granting them
early release.

Inmates who are approved for the home confinement must also first be quarantined in prison for 14 days before
being discharged to avoid spreading an undetected case of the virus, Barr said.

politics eLiveTV Q@ =

Nearly 5,UUU InMates In Teaeral Custoay are Over tne age oF od, accoraing to tne Bureau OT FriSons, PUTING Them in
an age bracket that is at higher risk for severe illness after contracting the virus, the CDC says.

Since the virus began spreading, the Bureau of Prisons has shifted to a moderated lockdown posture, temporarily
blocking social visitors as well as lawyers in most circumstances from visiting inmates, and restricting inmate
movements.

The Trump administration had weighed a variety of plans for an early release amid an intense lobbying campaign
by lawmakers and activists that highlighted concerns about an unprepared prison system.

In recent days, a bipartisan group of lawmakers, as well as advocacy groups, tapped into Justice Department and
White House channels that were active in past criminal justice reform fights, including the office of senior adviser
Jared Kushner, according to advocates and officials involved in the process.

Activists, including Revs. Jessie Jackson and Al Sharpton, said last week that they had spoken with President
Donald Trump about the issue. Kim Kardashian, who has used her celebrity to successfully lobby the White House
on criminal justice reform in the past, on Wednesday night wrote on Twitter about the need for "empathy" in the
prison system during the pandemic.

On Tuesday, a bipartisan group of lawmakers led by GOP Sen. Chuck Grassley and Sen. Dick Durbin, the Senate
Democratic whip, urged the Justice Department and Bureau of Prisons to consider releasing vulnerable inmates
under provisions of the First Step Act in a letter.

Trump on Sunday told reporters that he thought the dangers for vulnerable prisoners were "a bit of a problem" and
said that his administration was looking into different ways to release inmates early, including through executive
order. The White House legislative affairs team has been conducting outreach to congressional offices in recent
days pushing for a bill that would allow for certain elderly, non-violent prisoners to leave facilities amid the
outbreak, according to a senior White House official.

But by Monday, Trump had retweeted a conservative commentator who scoffed at the idea, dashing the hopes of
some advocates.

After Barr announced the memo and new policy at a news conference Thursday, activists involved in the effort
applauded.

"| think this could have a huge impact on both the prison system as a whole but also really on the people who are
working there too," said Jessica Jackson, a co-founder and senior counsel at #cut50, a criminal justice reform
group that had pushed for the expansion of the early release program with administration officials in recent weeks.

"Inside the prisons, this would not only allow them to start engaging in better social distancing practices because
they'll be a little less crowded but it will also take a lot of pressure off the prison hospitals and the prison medical

workers who are otherwise going to be scrambling to care for this population if the coronavirus gets in there," she
said.

https:/Avww.cnn.com/2020/03/26/politics/trump-administration-federal-prisons-coronavirus/index.html 2/4
3/272020 Case 1:1HEPIOS HARTA BoB Aisa SE MMHEEOSTSO/AO™ Fes ERS taMB EGON WERE HH COP olitics
Majority of inmates are housed in local prisons

Hundreds of prisoners have already begun being released from locally run prisons after state and municipal
authorities made early moves. The majority of American inmates are housed in local prisons, and dozens of
coronavirus cases have already been reported in such facilities across the country.

Over the weekend, the chief justice for New Jersey ordered the release of hundreds of inmates in county jails on
Tuesday. The local chapter of the American Civil Liberties Union said it estimates that could be up to 1,000 people.

ER politics eLiveTy Q) =

OF INMALles Nave SO Tar been releasea early, and on inursaay, wayor Bill Ge Blasio sald tne city was working to
release hundreds more.

The process isn't moving fast enough for attorneys at The Legal Aid Society, the city's largest law firm for low-
income clients, however, and the group has sued the city and state's corrections authorities asking for the release
of certain high-risk inmates.

Gabriella Agranat-Getz, a staff attorney at the group, called New York City's response "dangerously slow."

"We see the number of confirmed positive tests at Rikers double within a day and as we heard about the
conditions — it can spread like wildfire in there — so to take days to release folks It's just dangerous," she said,
referring to Rikers Island, the infamous city jail.

Jimmy, a 55-year-old Legal Aid client, was released early from Rikers Island on Tuesday — one week before the
end of his sentence on a non-violent misdemeanor conviction.

In an interview with CNN, he described meal times packed elbow-to-elbow with inmates and limited access to
cleaning supplies. He said he used soap and shampoo that he'd bought himself and watered down to make last
longer to wipe down surfaces and prayed to stay healthy.

"| stay pretty much washing my hands, getting up and cleaning the surfaces, the bars, the doorknobs, the handies,
all these different common areas. | just go on with the hopes that I'm gonna be fine," Jimmy said.

Since his early release, he said he's been staying indoors and feeling healthy.

“I'm fine. I'm taking it a minute at a time, talking to the kids, watching TV," he said. "I feel good, | don't feel any
symptoms of anything so I'm grateful for that."

CNN's Sarah Westwood contributed to this story.

 

Search CNN... Q

 

US
World
Politics

Business

https://Awww.cnn.com/2020/03/26/politics/trump-administration-federal-prisons-coronavirus/index.html 3/4
